                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )              Case No. 4:21CR3012
                                              )
                              Plaintiff,      )
                                              )
       vs.                                    )              MOTION TO SEAL
                                              )
JEREMY S. GERDES,                             )
                                              )
                              Defendant.      )

       COMES NOW the Defendant, by and through his attorney, and moves this Court to seal

the Defendant’s Motion for Pretrial Release filed contemporaneously herewith.

                                              JEREMY S. GERDES, Defendant

                                              By:    MORROW, POPPE,
                                                     WATERMEIER & LONOWSKI, P.C.
                                                     A Limited Liability Organization
                                                     201 North 8th Street, Suite 300
                                                     P.O. Box 83439
                                                     Lincoln, Nebraska 68501-3439
                                                     (402) 474-1731



                                              By:    ___/s/Joel G. Lonowski________________
                                                     Joel G. Lonowski           #19078

                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF System which sent notification of such filing to the following:

                       John S. Schoettle, Assistant U.S. Attorney
                       Kate Eubanks, U.S. Pretrial Services Officer


                                              ___/s/Joel G. Lonowski______________________
                                              Joel G. Lonowski                 #19078
